Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments as filed 12/15/2020 are entered.
Response to Arguments
Regarding arguments pertaining the Double Patenting Rejection, Applicant alleged a prima facie case obviousness has not been established without any further evidence/analysis.  The Examiner’s analysis for the rejection is found in at least pages 24-27 of the Non-Final Rejection.  Even to assume the dependent claims are novel and non-obvious over the Patent as cited in record, the independent claims are not, per the analysis below, and thus this rejection cannot be withdrawn without a proper Terminal Disclaimer. 
Allowable Subject Matter
Claims 1, 3-7, 9-20 are deemed as allowable over prior arts and would be allowed upon the Double Patenting rejection being resolved.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims (as mapped below) of U.S. Patent No. 10,743,225.  in view of reference of record Xiao. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning discussed below:

The claims of the instant application
Patent 225

13.    A device, applied to a base station for serving a target cell to which a terminal is handed over, the device comprising a processor and a memory that stores a program, which when executed by the processor, causes the processor to perform:



receiving a random access request from a terminal;

sending a random access response to the terminal according to the random access request; and

after sending the random access response and prior to receiving a handover complete command from the terminal, proactively sending at least one uplink grant to the without receiving from the terminal, a scheduling request (SR) and buffer status report for requesting the at least one uplink grant. 

10. A base station for serving as a target base station to a target cell to which a terminal is handed over, the base station comprising a processor and a non-transitory computer readable storage medium that stores a program, which when executed by the processor, causes the processor to perform operations, the operations comprising: 

receiving a random access request from the terminal; 

sending a random access response to the terminal according to the random access request; 

and after sending the random access response and prior to receiving a handover complete command from the terminal, proactively sending an uplink grant to the terminal, wherein proactively sending the uplink grant to the terminal comprise: after sending the random access response, increasing a size of a buffer status report (BSR) of the terminal; and allocating an uplink resource to the terminal based on the increased size of the BSR.


when receiving the handover complete command from the terminal, stopping proactive sending of an uplink grant to the terminal.
11. The base station according to claim 10, wherein the operations further comprise: when receiving the handover complete command from the terminal, stopping the proactive sending of the uplink grant to the terminal.
15.    The device according to claim 13,

wherein proactively sending the uplink grant to the terminal comprises: sending a plurality of uplink grants to the terminal in a preset time period; and

wherein the operations further comprise: after the preset time period expires, stopping 



receiving a buffer status report (BSR) or a scheduling request (SR) from the terminal;

and

stopping, based on the BSR or the SR, proactive sending of an uplink grant to the terminal.
13. The base station according to claim 10, wherein the operations further comprise: receiving the BSR or a scheduling request (SR) from the terminal; and stopping, based on the BSR or the SR, the proactive sending of the uplink grant to the terminal.
17.    The device according to claim 13, wherein the operations further comprise:

determining whether the terminal currently has a voice service; and

in a case that the terminal currently has the voice service, proactively sending the at least 
receiving the handover complete command.



increasing a size of a buffer status report (BSR) of the terminal;

allocating an uplink resource to the terminal based on the increased size of the BSR; and

proactively sending an uplink grant that indicates the uplink resource to the terminal.
 (See claim 10)
19.    The device according to claim 13, wherein proactively sending the at least one uplink grant to the terminal comprises:





sending the at least one uplink grant to the terminal from an Nth transmission time interval (TTI) that is after the random access response is sent, wherein N is a positive integer greater than or equal to 3 and less than or equal to 10.
17. The base station according to claim 10, wherein proactively sending the uplink grant to the terminal comprises: sending the uplink grant to the terminal from an N.sup.th transmission time interval (TTI) that is after the random access response is sent, wherein N is a positive integer greater than or equal to 3 and less than or equal to 10.


Per claim 13 as mapped above, while the Patent does not recite “without receiving from the terminal, a scheduling request (SR) and buffer status report for requesting the at least one uplink grant”
However it has been shown in Xiao that receiving the random access response and prior to sending the handover complete command, no scheduling request (SR) or no buffer status report (BSR) is sent for requesting the at least one uplink grant. (See Xiao, Fig. 5, no SR or BSR is necessary). It would have been obvious to one of ordinary skill in the art before the 
Each of dependent claims 14-20 are either verbatim or similarly phrased by the Patent’s corresponding claims as mapped out above.  Thus while the language might be phrased different, the scope remains the same. 
Claim 10 of the patent recites steps that are nearly verbatim of the instant claim 13, however is narrower in that it further recites the subject matter as underlined. Moreover claim 13 is directed to a device applied to a base station rather claiming directly a base station. In all, claim 10 of the patent anticipates the scope of the instant claim 13.  Dependent claims are almost verbatim as shown in the comparison above. As such, they are not patentably distinct. 
Regarding claim 1-12:
1.    A method, comprising:

receiving, by a terminal, a handover command from a source cell, wherein the handover command notifies the terminal of a handover from the source cell to a target cell;

sending, by the terminal, a random access request to a base station serving the target

cell;

receiving, by the terminal, a random access response from the base station;

sending, by the terminal to the base station, a handover complete command to the base station, wherein after receiving the random access response and prior to sending the handover complete command, the terminal receives at least one uplink grant from the base station without receiving from the terminal, a scheduling request (SR) and buffer status report for requesting the at least one uplink grant

Claim 7 is directed to a device reciting similar steps
wherein proactively sending the uplink grant to the terminal comprises: after sending the random access response, increasing, by the target base station, a size of a buffer status report (BSR) of the terminal; and allocating, by the target base station, an uplink resource to the terminal based on the increase size of the BSR


As seen above, claim 1 of the Patent recites similar steps of the instant claim 1, i.e. a random access request and random access response exchanged between a UE and the target base station and a handover complete command is transmitted to the base station, wherein after receiving the random access response.
The main difference is the Patent describes the very same method but in the target base station’s perspective instead.
Another difference is the instant claim 1 mentioning the terminal receiving a handover command from a source base station.  However, in view of reference Xiao of record, such a concept is known in the art. Per claim 1 as mapped above, while the Patent does not recite “without receiving from the terminal, a scheduling request (SR) and buffer status report for requesting the at least one uplink grant”
However it has been shown in Xiao that receiving the random access response and prior to sending the handover complete command, no scheduling request (SR) or no buffer status report (BSR) is sent for requesting the at least one uplink grant. (See Xiao, Fig. 5, no SR or BSR is necessary). It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that such SR/BSR are not necessary because, as shown in Xiao, the grants can be readily granted without additional signaling, thus help reducing signal overhead and congestions at network level. 
Similar reasoning applied for the corresponding device claim 7.
Regarding dependent claims 3-6 and 9-12, the Patent does not contain subject matters pertaining these claims.  However, the subject matters of claims 3-6, and 9-12 are known in the art in view of the references of record above.  As such, in combination with the base claims 1 and 6, these subject matters of claims 2-6, and 8-12 are not patentably distinct from the Patent’s claim(s).
Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645